Memorandum by the Court. Appeal from an *847order of the County Court of Delaware County, which denied, after a hearing, an application in the nature of a writ of error coram nobis to vacate a 1957 judgment of conviction, on the ground that defendant was wrongfully prevented from taking a timely appeal. Relying expressly upon People v. Hairston (10 N Y 2d 92), defendant’s application alleged that: “Within the thirty day statutory period for appealing from his judgments of conviction, petitioner unsuccessfully sought to have his Notice of Appeal mailed to the respective parties. The Notices were returned to him by the Prison Correspondence Department because petitioner did not possess the necessary funds to defray the expense of mailing.” In the course of the extensive hearing, defendant was asked: “Do you still contend that you- did not possess necessary stamps to defray the cost of mailing ” and replied, “ I had the funds.” To the extent that additional contentions or grounds of relief were raised or suggested upon the hearing, they too were refuted, as the County Court found, by documentary evidence, by defendant’s admissions and by other testimony. Order affirmed. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.